Citation Nr: 0429857	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-05 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) educational assistance 
benefits under Chapter 30, Title 38, United States Code, in 
the amount of $8,281.60.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from September 1987 to 
December 1999.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of Committee on 
Waivers and Compromises (Committee) of the Regional Office 
(RO) of the VA in Muskogee, Oklahoma.  The claim was 
certified to the Board as being on appeal from the VA RO in 
Houston, Texas.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of the hearing is associated with the claims file.  During 
the hearing, he submitted additional evidence with a waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The essential pertinent facts in this case are as follows:  
The veteran applied for education benefits under Chapter 31, 
Title 38, United States Code (Vocational Rehabilitation) in 
August 1999 but was found not entitled to be entitled to such 
benefits at that time.  At some point thereafter, he was 
awarded education benefits under Chapter 30, Title 38, United 
States Code (Montgomery GI Bill) and attended Colorado 
Christian University from January 2000 to May 2001.  He 
subsequently was awarded Chapter 31 benefits, retroactive to 
January 2000.  Because of the veteran's receipt of both 
Chapter 30 and Chapter 31 benefits an overpayment of Chapter 
30 benefits was created, which has been calculated to be in 
the amount of $8,281.60.  The veteran is seeking waiver of 
recovery of the indebtedness to VA resulting from this 
overpayment.

The veteran contends that he paid the first semester at 
Colorado Christian University out of his own pocket and, 
thereafter, used the Chapter 30 benefits until he graduated 
in May 2001.  He sought retroactive pay for the expenses he 
incurred during his first semester under the assumption that 
had he been properly assessed by VA for Vocational 
Rehabilitation purposes in 1999, he would have been approved 
for Chapter 31 at the outset of his college education.  He 
asserts that the VA counselor who awarded him retroactive 
Chapter 31 benefits was in fact aware that he had received 
Chapter 30 benefits for the same period but processed his 
application nonetheless.  

Reasons for remand

Accounting

During the April 2004 hearing, the veteran, through his 
representative, questioned the amount of the overpayment.  
The Board construes this as a request for an accounting of 
the amount he is said to owe VA.  The Board notes that in a 
statement dated April 30, 2004, the veteran reported that the 
government had garnered his 2004 tax refund, 2003 child tax 
credit, and monthly VA disability compensation payments since 
October 2003.  He maintained that the total amount left to 
pay the government was $2,496, not $8,281.60.  

Additional development 

From statements made by the veteran, it appears that part of 
the retroactive Chapter 31 payment was used by him for costs 
associated with the first semester of school, which he 
allegedly paid out of pocket.  Information regarding these 
out of pocket payments should be associated with the record.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:



1.  VBA should provide the veteran with a 
specific and detailed accounting and 
explanation of exactly how his 
overpayment was determined.  VBA should 
also provide the veteran with the exact 
amount of the remaining indebtedness.  

2.  VBA should request that the veteran 
provide documentation establishing that 
he paid expenses associated with his 
first semester at Colorado Christian 
University and the amounts of such 
payments (i.e., copies of tuition and 
other bills, receipts and cancelled 
checks).  

3.  Thereafter, VBA should readjudicate 
the veteran's claim.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




